UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G (Rule 13d-102) Information to be Included in Statements Filed Pursuant § 240.13d-l(b), (e) and (d) and Amendments Thereto Filed Pursuant to § 240.13d-2. Under the Securities Exchange Act of 1934 (Amendment No. )* GENOIL, INC. (Name of Issuer) Common Stock (Title of Class of Securities) 371924101 (CUSIP Number) November 30, 2009 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: þRule 13d-l(b) rRule 13d-l(c) rRule 13d-l(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. SCHEDULE 13G CUSIP No. 371924101 Page 2of 7 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (Entities Only) Elliott Davis Investment Advisory Services, LLC 51-0568257 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES 5 SOLE VOTING POWER 0 BENEFICIALLY 6 SHARED VOTING POWER 27,932,696 OWNED BY EACH REPORTING 7 SOLE DISPOSITIVE POWER 0 PERSON WITH 8 SHARED DISPOSITIVE POWER 27,932,696 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 27,932,696 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.2% 12 TYPE OF REPORTING PERSON IA SCHEDULE 13G CUSIP No. 371924101 Page3of 7 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (Entities Only) Tyson Halsey, CFA 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES 5 SOLE VOTING POWER 0 BENEFICIALLY 6 SHARED VOTING POWER 530,200 OWNED BY EACH REPORTING 7 SOLE DISPOSITIVE POWER 0 PERSON WITH 8 SHARED DISPOSITIVE POWER 530,200 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 530,200 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.2% 12 TYPE OF REPORTING PERSON IN SCHEDULE 13G CUSIP No. 371924101 Page4of 7 Item 1. (a) Name of Issuer Genoil, Inc. (b) Address of Issuer's Principal Executive Offices: Genoil, Inc. #2020, 633 – 6 Ave. SW Calgary, A0 T2P 2Y5 Item2. (a) Name of Person Filing: Elliott Davis Investment Advisory Services, LLC (b) Address of Principal Business Office or, if none, Residence: Elliott Davis Investment Advisory Services, LLC 124 Verdae Boulevard, Suite 504 Greenville, SC 29607 (c) Citizenship: USA (d) Title of Class of Securities: Common Stock (e) CUSIP Number: 371924101 Item3.
